DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2003/0196732 A1, hereafter “Carey”) in view of Koda et al. (JP 2015-098052 A, “Koda”, see attached translation) & Ishikawa et al. (JP 2013-184169 A, “Ishikawa”, see attached document).
Regarding claims 1-2, 4-5 and 7, Carey discloses a corrosion-resistant tin-based alloy having an alloy constitution comprising (in mass %): 0.01% (100ppm) Bi (this meets 82-300 ppm); 0.05% (500 ppm) or 0.1% (1000ppm) Pb; 0.01% (100ppm) or 0.05% (500 ppm) Sb; and a remaining major amount of Sn ([0210]- examples D, G, H, I, [0211], [0280]), wherein the amounts of respective elements overlap with the respective recited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. With respect to “solder alloy”, Carey teaches that the corrosion resistant tin-based alloy is useful in a wide variety of applications including solder [0021]; it can be formed into a metal alloy strip by roll forming into a wire, tube or other shapes and can be used for pipes, wire, cable, solder or welding wire as suitable [0186], exhibiting excellent bonding and corrosion resistance properties [0187]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the tin-based alloy as solder alloy in Carey since it would provide excellent corrosion resistance.
Carey does not disclose 10-18 ppm arsenic in the tin-based alloy. However, Koda (also drawn to solder alloy) discloses a tin-based solder composition including a trace amount of arsenic so that an increase in viscosity after manufacturing a solder paste can be suppressed [0011-0012]. Specifically, Koda teaches including As in a range of 20ppm-100ppm in order to suppress increase in viscosity [0011, 0017], wherein 20 ppm is very close to the claimed amount of 18 ppm. The claim would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05. Similarly, Ishikawa (also drawn to solder composition) teaches a tin-based solder alloy including arsenic in the amount of 20 ppm or less (abstract). In one specific example, Ishikawa discloses that the solder alloy contains 16 ppm As (Table 1- example 7), which meets the claimed range of 10-18 ppm. Ishikawa further teaches that restricting arsenic to low ppm range, generation of needle-like projection can be inhibited and good bump shape can be acquired [0013].  Given teachings of Koda & Ishikawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have trace amount of about 18 ppm As in the Sn-based solder alloy of Carey because it would help to prevent increased viscosity in manufacturing a solder paste. Moreover, low trace amount of As in the solder alloy would inhibit generation of any needle-like projections and promote good bump shape when using as paste.
Thus, Carey as modified in light of Koda & Ishikawa discloses an exemplary solder alloy comprising 18ppm As, 100ppm Bi, 1000ppm Pb, 500ppm Sb, and a remaining majority being Sn. Using these respective amounts of elements, the recited formula 1 results in a value of 1654, which meets claimed range of between 300 to 2372 and the recited formula 2 results in a value of 55.4, which falls within the claimed range between 20.4 to 111. 
As to claims 10-12, examiner notes that claims include 0 ppm by mass and so, these elements are optional.  
As to claims 13-14 and 17, examiner again notes that claims recite 0 ppm or 0% by mass for Ni, Fe, Ag, Cu and so, these elements are not required.   
As to claim 10, Carey discloses 0.005% (50 ppm) Ni (alloy example D), which falls within the claimed range of 0-600 ppm.
As to claim 11, in one embodiment, Carey disclose ≤0.005% Fe (≤50 ppm- example B), which falls within the claimed range of 0-100 ppm.
As to claims 13-14, Carey disclose ≤0.005% Fe (≤50 ppm) and ≤0.05% Ni (≤ 500 ppm) [example B], which falls within the claimed ranges and meets the recited formulas. Therefore, these claims are at least rendered obvious.
As to claim 17, Carey discloses ≤0.05% Cu (≤500 ppm- example B), which meets the claimed range of 0-0.9% Cu.
As to claim 19, Carey teaches that the corrosion resistant tin-based alloy is useful in a wide variety of applications including solder [0021]; it can be formed into a metal alloy strip by roll forming into a wire, tube or other shapes and can be used for pipes, wire, cable, solder or welding wire as suitable for connecting two or more metal materials [0186, 0280]. Consequently, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a solder joint using the corrosion resistant tin-based alloy in Carey in order to connect two metal materials.
As to claim 20, Carey as modified by Koda & Ishikawa in claim 1 above includes about 18 ppm As in the solder alloy.
Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Koda & Ishikawa as applied to claim 1 above, and further in view of Murphy (US 2016/0271738, “Murphy”, of record).
As to claim 18, Carey does not specifically mention a solder powder. However, such solder form is known in the art. Murphy teaches that the solder alloy can be in several forms, including a solder powder [0004]. The solder powder can then be blended with a flux to produce a solder paste [0025] and used in a variety of electronics assembly soldering processes [0030]. Thus, it would have been obvious to a person of ordinary skill in the art to form a solder powder consisting of a solder alloy in Carey & Koda in order to produce a solder paste for soldering a particular desired electronics assembly. 
As to claim 19, Carey as modified by Murphy in claim 18 above discloses soldering an electronics assembly with the solder alloy composition and thus, it includes a solder joint formed by the solder alloy.
As to claim 21, examiner notes that solidus and liquids temperature are intrinsic properties of the solder alloy. Since the solder alloy in the combination of Carey, Koda & Ishikawa includes composition identical to the claimed composition, one would naturally expect that solder alloy to possess the recited solidus and liquidus temperatures. The courts have previously held that a chemical composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, it the prior art teaches the identical chemical composition, the properties Applicant discloses or claims are necessarily present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01 (II).

Response to Amendment and Arguments
Applicant’s arguments with respect to recently amended claims have been considered but are not found persuasive. Moreover, new grounds of rejection has been set forth above with respect to the pertinent matter challenged in the arguments. Specifically, current 103 rejection now includes new disclosure of Ishikawa.
Regarding claim 1, Applicant argues (pg. 3 of Remarks):
As discussed above, Koda teaches that presence of 20 ppm to 100 ppm in the tin- based solder alloy is important for suppressing the viscosity increase and lower amounts of As are insufficient for suppressing the viscosity increase. As such, one of one of ordinary skill in the art would have had no reasonable expectation of success at arriving at the claimed amount of As (a range of 10 ppm by mass to 18 ppm by mass) to suppress the viscosity increase based on the teachings of Carey and Koda.

In response, examiner submits that Koda does not state that lower than 20 ppm of As is insufficient for suppressing the viscosity increase. Accordingly, this line of argument appears to be Applicant’s speculation and is factually deficient. At best, examiner agrees that amount of 13 ppm As may be insufficient, as suggested in the comparative example 3 of Table 1 in Koda. However, Koda does not discourage  amount close to 20 ppm, such as 18-19 ppm. Examiner contends that one of ordinary skill in the art would have reasonable expectation of success in the solder alloy with As amount of 18-19 ppm, which is very close to 20 ppm. The courts have previously held that where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, absent evidence of any unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05
    
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735